Citation Nr: 1755470	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from July 1977 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim was originally claimed as service connection for lumbar degenerative disc disease.  The evidence below shows the Veteran has also been diagnosed with lumbar spine arthritis; thus, the Board has recharacterized the issue as noted on the first page of this decision, to ensure all diagnoses of a lumbar spine disability are considered.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (finding that a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability').  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with lumbar degenerative disc disease and lumbar spine arthritis.

2.  The Veteran sustained an injury to his back while in service and sought treatment for back pain during service.

3.  Evidence of record fails to demonstrate that the Veteran's lumbar spine disability was incurred in service, manifested within one year of service, or is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").  

In August 2017 written argument, the Veteran's representative raised an argument regarding the adequacy of the November 2013 VA opinion; the argument is addressed in detail in the below analysis.  The Veteran's representative has not raised any other issues with the duty to assist.  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

The Veteran asserts that he suffers from a lumbar spine disability due to his military service and thus he is entitled to service connection.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as arthritis, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity of symptoms pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA treatment records, reports from the Veteran's chiropractor, two VA examination opinions, and X-ray examinations taken in July 2007 and April 2011 indicate that the Veteran currently has lumbar spine disabilities, to include degenerative disc disease and lumbar spine arthritis.  Service treatment records show that he reported acute lower back pain in January 1978.  A January 1978 service treatment record says that the Veteran fell earlier that month and that he had back pain through the time of his treatment.  In May 1980, the Veteran reported that he had hurt his back in January 1978 and had trouble with it ever since.  

As a current diagnosis and in-service events have been demonstrated, the question for the Board is whether the current lumbar spine disability is related to the Veteran's military service.

After reviewing all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a finding that the in-service back injury and back pain are related to any current lumbar spine disability.  An X-ray of the Veteran's lumbar region taken in January 1978 found nothing significantly abnormal.  A May 1980 service treatment record indicates that the Veteran said he had hurt his back in January 1978 and has had back trouble ever since.  A Medical History Report prepared by the Veteran in May 1980 indicates recurrent back pain.  In a January 1982 Medical History Report completed during reserve service, the Veteran marked a box indicating no recurrent back pain but said that he had pulled his back out lifting heavy spools of wire in November 1980.

The Veteran's lumbar spine disability was first diagnosed after an X-ray examination in July 2007.  The record reflects the Veteran has received treatment from a private chiropractor since February 2007.  The Veteran has also received VA treatment for his lumbar spine disability since April 2007.

The record contains four medical opinions concerning the cause of the Veteran's lumbar spine disability.  In September 2010, the Veteran's private chiropractor, D.K., provided a written opinion that the Veteran's lower back problem has "a direct causal relationship to the injuries sustained while he was in the service, specifically what appears to be the original injury of January 1978 of falling down some stairs with a duffel bag."  He noted that he had been treating the Veteran for his back condition since May 2010.  He opined that the Veteran had a permanent physical impairment partially due to the service-related injuries.  This report was based on four months of treatment and examination and the chiropractor's review of the Veteran's service treatment records.

On October 2010 VA examination, the examining physician noted the Veteran's history of falling down a flight of stairs while carrying a duffel bag during service.  The examiner discussed the Veteran's service treatment records which showed treatment after a fall and subsequent reports of back pain.  The examiner noted the Veteran described experiencing continual pain.  The examiner reported that the Veteran suffered from lumbar degenerative disc disease, but that it would be speculative to find that the Veteran's service led to the degenerative disc disease because of "the fact that there is no medical documentation showing within the current literature that suggest that his lumbosacral strain will cause or lead to degenerative disk disease of the spine."

The Veteran's chiropractor, D.K., submitted a second report to the VA in June 2011.  In it, he said that it is his understanding that "current literature does document that previous injury to the spine if serious or repetitive enough can cause or accelerate degenerative disc disease to the affected area.  In other words, [the Veteran's] low back ... problems he is currently having do have at least some causal relationship to the January 1978 injury previously noted."  The chiropractor provided an example of a 25 year old football player severely spraining his knee and subsequently repeatedly irritating his knee with strains and sprains and indicated that the 25 year old will statistically have degenerative arthritis in an increased amount and earlier in his life than he would have had otherwise.

In November 2013, a VA Advanced Registered Nurse Practitioner reviewed the Veteran's claims file and found that it was less likely than not (less than 50% probability) that the Veteran's current disease was caused by or a result of an in-service event.  The reviewing clinician discussed the Veteran's in-service treatment and noted his review of the prior medical opinions of record.  He based his opinion on the fact that the 1978 X-ray revealed no significant abnormalities; that the Veteran had been diagnosed with a lumbar muscle strain, not degenerative disc disease of the lumbar spine; that "current medical literature reveals a lumbar strain does not cause [degenerative disc disease] of the lumbar spine;" that there is no evidence that the Veteran was treated for a lower back condition after service until 2007; and that the July 2007 X-ray revealed mild lumbar spine arthritis which is likely a normal age-related finding.
In August 2017 written argument, the Veteran's representative argued that the second VA examination report is not probative because the first VA examiner (who was a doctor) had reported that he could not resolve the issue of causation without resort to mere speculation, and the second examiner, who was a nurse practitioner, should therefore also be unable to address the issue of causation.  The Board notes that the first examiner had said that the reason why he could only speculate as to causation was "the fact that there is no medical documentation showing within the current literature that suggest that his lumbosacral strain will cause or lead to degenerative disk disease of the spine."  This is not inconsistent with the statement of the second examiner, who said that "current medical literature reveals a lumbar strain does not cause [degenerative disc disease] of the lumbar spine."  Here the record reflects the 2013 opinion was based on a review of the Veteran's history, X-ray results, and medical literature.  

The representative's argument appears to raise questions regarding the competency of the VA clinician who provided the opinion in 2013.  The Veteran's representative has offered no argument as to the specific qualifications of the examiner other than the fact that he was a nurse practitioner and has not indicated why he would not be qualified to opine on the etiology of the Veteran's lumbar spine disability.  Both the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  20 Vet. App. at 569; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  The Veteran's representative has not met the burden of demonstrating incompetency of this particular examiner.  The representative has offered no argument as to how the nurse practitioner would be unable to provide the information necessary to opine on the etiology of the Veteran's lumbar spine disability, other than to generally state that since a physician was unable to opine without speculation, a nurse practitioner should not be able to provide an opinion.  Therefore, the Board concludes that the 2013 VA clinician was competent to provide an opinion.  The opinion was also based on a full review of the pertinent evidence in the case, including medical opinions of record, and consideration of pertinent medical literature.  Therefore, the opinion is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Regarding probative value of the opinions, each one was prepared by a licensed medical care provider after a review of the Veteran's file.  The 2010 and 2013 VA examiners independently determined that current medical literature fails to demonstrate that a lumbar strain can lead to degenerative disc disease, and the second report, consistent with the X-ray reports, concluded that the Veteran's lumbar spine disability was unlikely to have been caused by his military service.  The Board places some weight of probative value on the 2010 opinion.  Although the examiner indicated he could not provide an opinion without resort to speculation, he explained the reasoning for this conclusion as being based on the lack of medical literature indicating the possibility of such a nexus.  However, the Board places the greatest weight of probative value on the 2013 VA opinion as it reflects that pertinent in-service treatment records, X-ray results, prior VA and private opinions, and medical literature were considered.

The Board places less weight of probative value on the chiropractor's opinions.  The chiropractor's September 2010 opinion does not provide a clear rationale for the conclusions reached.  Although the June 2011 opinion from D.K. indicates that it was his "understanding" that current literature documented that previous injury to the spine "if serious or repetitive enough" could cause or accelerate degenerative disc disease, this statement is unclear regarding whether he had actually reviewed such medical literature himself.  Additionally, he did not provide a rationale for his conclusion that the in-service injury was serious or repetitive.  In contrast, the VA clinician who provided the 2013 opinion indicated that he reviewed medical literature and did not find any that supported the contention that a lumbar strain would lead to later degenerative disc disease.  The 2013 clinician also considered the Veteran's in-service treatment and X-rays taken at that time along with subsequent treatment, including the lack of treatment between 1980 and 2007 and the normal age related finding of lumbar spine arthritis in 2007 as rationale for the opinion that the in-service injury did not result in the Veteran's current lumbar spine disability.  Moreover, the 2013 VA clinician clearly indicated that he considered the chiropractor's opinions in reaching his conclusions.  
As stated above, arthritis is a presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory has been considered.  As noted above, the first evidence of arthritis was in a July 2007 X-ray, about 27 years after the Veteran's discharge from service.  This is long after the expiration of any potentially applicable presumptive period.  38 C.F.R. § 3.307.  

Furthermore, although the Veteran has generally alleged continuity of symptomatology of back pain since service, conditions indicative of a chronic lumbar spine disability were not noted in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  As explained above, the evidence does not sufficiently identify a disease entity or establish chronicity in service and reflects only isolated findings of strain and pain; thus, it is not necessary to further address the evidence regarding continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

Although the Veteran contends that his lumbar spine disability was caused by his in-service injury, his statements alone are not competent evidence to determine the cause of the disease.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the probable etiology of a disorder such as arthritis or degenerative disc disease falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran has not demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.

In sum, the 2013 VA opinion is more thorough in its analysis and is thus more probative than the private chiropractor's opinions and the 2010 VA opinion.  The Board has considered the Veteran's statements, but they are outweighed by the competent medical evidence of record.  Therefore, the evidence is against a nexus between the Veteran's lumbar spine disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


